Citation Nr: 0736537	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Miriam Lopez


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1971.  
He served in Vietnam from January 1969 to January 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned at a Travel Board 
hearing at the RO in June 2007.  A transcript is of record.


FINDING OF FACT

An independently corroborated stressor event in service has 
not been established to support a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In March 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the March 2005 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the October SOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  It appears that obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Regarding whether VA must obtain a medical opinion or 
examination, absent establishment of an event in service 
there is no basis to ask an examiner whether current PTSD is 
associated with an established event in service.  Thus, VA 
need not examine the veteran for PTSD or obtain a medical 
opinion in this case.  Cf McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing application of 38 C.F.R. 
§ 3.159(c)(4)).  The Board concludes that VA has discharged 
its duty to assist in this case.  38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

III.  Factual Background and Analysis

A review of the evidence shows that the veteran was diagnosed 
with PTSD by VA health care providers in 2004 and 2005.  
Therefore, whether a diagnosis exists is not the question in 
this case.  The question to be addressed is whether the 
veteran had a verified in-service stressor which could 
support a post-service diagnosis of PTSD.

The veteran's DD Form 214 shows that he was awarded the 
National Defense Service Medal and the Vietnam Service Medal, 
and he testified that he served in Vietnam from January 1969 
to January 1970.  His Primary Air Force Specialty Code was as 
a security specialist.  There is no indication that he 
received any combat badges or that he sustained any combat 
wounds.

The veteran has submitted numerous statements concerning his 
alleged in-service stressors, including his hearing 
testimony.  He testified that in Vietnam he served at the Tan 
Son Nhut Airbase.  His said post was next to the morgue, and 
as part of his job he sometimes had to go into the morgue or 
guard planes as bodies were unloaded.  The veteran also 
testified that he was assigned to guard the interrogations of 
Vietnamese prisoners in which techniques such as electric 
shocks were used.  In addition, the veteran's friend was 
killed by a sniper while next to him on the base, and the 
veteran was on a patrol outside of the base during which five 
suspected Vietcong were killed by slitting their throats.  
Finally, a Vietnamese intelligence officer whom the veteran 
knew personally was executed for being a spy.

The RO attempted in February 2004 to verify the veteran's 
unit and dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the United States, but the National 
Personnel Records Center was unable to locate his records.  
The veteran was not sure of the name of his friend who was 
killed next to him, although he believed that it was T.A.  
The RO was unable to verify that a serviceman by that name 
was killed in Vietnam.

In February 2005 the Veteran submitted documentation from the 
Air Force Personnel Center showing that he had the following 
awards and decorations: the Air Force Outstanding Unit Award, 
the Air Force Good Conduct Medal, the Air Reserve Forces 
Meritorious Service Medal, Air Force Longevity Service, the 
Armed Forces Reserve Medal, and the Small Arms Expert 
Marksmanship Ribbon.  His DD Form 214 shows that the veteran 
was awarded the National Defense Service Medal and the 
Vietnam Service Medal.  While we do not doubt that the 
veteran is sincere in his belief that his awards and 
decorations show he participated in combat, they in fact show 
that he was in the Vietnam theater of operations, not that he 
was actually involved in combat himself.  The veteran's 
service medical records (SMRs) do not show any treatment for 
combat related injuries.  Therefore we are unable to verify 
that the veteran participated in combat, and the service 
department has been unable to corroborate any of the 
veteran's asserted in-service stressor events.   The SMRs 
also do not show complaints of, or treatment for, any 
psychiatric disability. 

As noted, the veteran testified that he witnessed prisoners 
receiving electric shocks and saw the bodies of dead American 
soldiers.  However, he provided no specific details about 
these incidents that would be capable of substantiation.

The Board acknowledges the veteran's accounts of having 
engaged in perimeter patrols, including at least one off the 
base.  While we have no reason to doubt the sincerity of his 
assertions,  there is no objective evidence that the veteran 
was engaged in combat with the enemy.  Combat with the enemy 
has been defined as participation in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality (see VAOPGCPREC 12-99), and without 
sufficient evidence of this, the reported stressors must be 
corroborated by service records or other credible sources.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  Such corroboration has not been 
established in this case.  The RO attempted to obtain such 
corroboration with the evidence that was available.  The 
occurrence of the stressors that the veteran described, which 
could potentially result in the development of PTSD and 
support a current diagnosis of that disorder, has not been 
objectively demonstrated because the veteran did not provide 
sufficient information for official substantiation.

Therefore, while there is a diagnosis of PTSD of record, 
there is no verified in-service stressor to which this 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


